DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The proposed Abstract has not been entered. The Applicant submitted the Abstract amendment as part of the Remarks. It should be resubmitted as a specification amendment.

Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the instant claims cover embodiments of a bed frame assembly which are a different invention from what was originally claimed. In the instant claims, the claims are directed to a support leg with a slot on a first side and the lateral bar attached to the support leg and extends perpendicular to the second side. The original specification discloses a support leg with a slot on the first side and a slot on the second side in which a first wedge insert attached to a first lateral bar fits into the first slot and a second wedge insert attached to a longitudinal bar fits into the second slot. The specification only discloses a lateral bar attached to the support leg by the interaction of a wedge insert and a slot. The original specification does not include any other connection between the lateral bar and the support leg. 
	Therefore, claims 40-63, which are directed to a bed assembly with a support leg with a single slot do not satisfy the “original patent” requirement.
	Claims 40-63 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 251
Recapture
Claims 40-63 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 40-63 are broader than claims 1-39. Claims 40 and 52 do not require a first and second slot on first and second sides of a support leg; “wherein no portion of the first wedge insert is disposed below the lateral bar while the first wedge insert is lodged in the first slot”; “wherein the second wedge insert is disposed between the edge and the longitudinal bar while the second wedge insert is lodged in the second slot”; and “wherein the first slot and the second slot are disposed between the lateral bar and the longitudinal bar while the first and second wedge inserts are lodged in the first and second slots”.
Therefore step 1 of the three-step test is met for claims 40-63.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘660 patent, the Examiner rejected claims 39-40 and 47-49 as being anticipated by Lin (US 2011/0219537) and claims 29-30, 35-38,41 and 46 as being unpatentable over Lin and claims 44-45 as being unpatentable over Lin in view of Nockles (US Patent 6,637,052).  The Applicant responded with arguments and amendments.  The Applicant amended claim 29 to include the limitation “wherein no portion of the first wedge insert is disposed below the lateral bar while the first wedge insert is lodged in the first slot” and claim 39 to include the limitation “wherein the first slot and the second slot are disposed between the lateral bar and the longitudinal bar while the first and second wedge inserts are lodged in the first and second slots” and claim 47 to include the limitation “wherein no portion of the first slot and no portion of the first wedge insert are disposed below the lateral bar while the first wedge insert is lodged in the first slot”. Further, the Applicant argued that Lin did not disclose a slanted outer surface of a wedge insert (SN 15/197,762, Remarks of 7/16/2018 at p. 8), slots on legs that are disposed between lateral and longitudinal bars while wedge inserts are lodged in those slats (Id. at p. 9), that portions of the slot and the wedge insert extend below the lateral bar (Id. at p. 10), and slots on a leg that are disposed between lateral and longitudinal bars while wedge inserts are lodged into those slots (Id. at p. 11).
	Therefore, the Patent Owner amended claims 29, 39 and 47 and argued that the prior art did not include the limitations “wherein no portion of the first wedge insert is disposed below the lateral bar while the first wedge insert is lodged in the first slot”; “wherein the second wedge insert is disposed between the edge and the longitudinal bar while the second wedge insert is lodged in the second slot”; and “wherein the first slot and the second slot are disposed between the lateral bar and the longitudinal bar while the first and second wedge inserts are lodged in the first and second slots”.  Therefore, the newly presented claims must include the limitations added and argued as describe above.  Claims 40-63 fail to disclose any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of “wherein no portion of the first wedge insert is disposed below the lateral bar while the first wedge insert is lodged in the first slot”; “wherein the second wedge insert is disposed between the edge and the longitudinal bar while the second wedge insert is lodged in the second slot”; and “wherein the first slot and the second slot are disposed between the lateral bar and the longitudinal bar while the first and second wedge inserts are lodged in the first and second slots” are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 40-63 are being broadened to omit the surrendered subject matter.  
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 40-63
Therefore, claims 40-63 improperly recapture surrendered subject matter.

Claims 40-63 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
Claim Rejections - 35 USC § 251
Non-elected Invention
MPEP 1412(I) states 
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978). In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent. Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Emphasis added.

Claims 47, 50, 59 and 62 are directed to non-elected inventions. Failure to file a divisional application for these non-elected inventions is not an error under 35 USC 251. 
Claims 47, 50, 59 and 62 are rejected under 35 USC 251 as being directed to a non-elected species and therefore, lacking of any defect in the original patent and lacking of any error in obtaining the original patent.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-45, 51-57 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 87,273) in view of Harris (US 541,819) and Very Ireland (“How to assemble flat pack furniture” at 0:04/3:27 (https://www.youtube.com/watch?v=1QOgLeBZkyY, posted August 30, 2013)).
Regarding claim 40, Martin discloses a bed frame assembly comprising: a lateral bar (see below); a support leg (A) with a cross section that has a first side (see below), a second side (see below) and a slot (col. 1, “the openings in the block B”), wherein the first side is perpendicular to the second side, wherein the lateral bar is attached to the support leg and extends perpendicular to the support leg from the second side (see below), wherein the slot is disposed on the first side (see below); a first wedge insert (b) attached to a longitudinal bar, wherein the first wedge insert fits into the slot (col. 1, “The tongues b are made smaller at their lower end than at the upper end, so as to wedge tightly in place”), wherein the longitudinal bar is oriented perpendicular to the support leg while the first wedge insert is lodged in the slot (Fig. 2); and a second wedge insert (Fig. 1) attached to the longitudinal bar towards an end opposite the first wedge insert.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal bar)][AltContent: textbox (1st side)][AltContent: textbox (2nd side)][AltContent: textbox (Lateral bar)]
    PNG
    media_image1.png
    176
    153
    media_image1.png
    Greyscale


	Martin does not disclose that the support leg has a rectangular cross section.
Harris discloses a bed frame assembly with a support leg (B,A) having a rectangular cross section with a first side and a second side which meet at an edge (Figs. 1, 2 and 4). Harris further discloses a slot (Fig. 5) on the first side which receives an insert (e) attached to the longitudinal member.
It would have been obvious to one of ordinary skill in the art to make the support leg with a rectangular cross section since it is a known cross section for a support leg for bed frame assemblies. It has been held that a change in shape is within the skill of one of ordinary skill in the art. MPEP2144.04.
Martin does not disclose indicating a numeral on the parts. 
Very Ireland discloses a method of assembling furniture. At 0:04/3:27, Very Ireland discloses that it is known to include stickers with part labels on the furniture pieces.
[AltContent: arrow][AltContent: textbox (sticker)]
    PNG
    media_image2.png
    84
    361
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to include indicators on the parts to assist in the assembly of the bed frame. MPEP2111.05 addresses printed matter and determining whether a functional relationship exists. Since the prior art demonstrates that it is known to include indicators on the furniture pieces to assist in assembly, the particular printed matter on the indicators would not be a new relationship of printed matter to physical structure.
Regarding claims 41-44, Martin as modified discloses the bed frame of claim 40. Very Ireland discloses that it is known to include adhesive labels to identify the furniture parts to make assembly easy. It would have been within the skill of one of ordinary skill in the art at the effective filing date to have make the labels correspond to make it clear how to coordinate the elements being assembled. 
Regarding claim 45, Martin as modified discloses the bed frame assembly of claim 40. Martin further discloses that the first wedge insert (b) is connected to the slot without using any rotating fastener (Figs. 2 and 3).
Regarding claim 51, Martin as modified discloses the bed frame assembly of claim 40. Martin further discloses that only friction holds the first wedge insert in the slot without using any rotating fastener (Fig. 2).
Regarding claims 52-57 and 63, Martin as modified discloses the bed frame assembly of claim 40. The method of manufacturing the bed frame assembly of claim 40 would have been inherent to the product. The method steps of attaching a lateral bar to a support leg, attaching a first wedge insert to a longitudinal bar and attaching a second wedge to a longitudinal bar have been accomplished by the final product of Fig. 1 of Martin. Further, the steps of indicating the parts are taught by Very Ireland and explained above.
	
Claims 40-46, 51-58 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Edsall (US 358,151) in view of Harris (US 541,819) and Very Ireland (“How to assemble flat pack furniture” at 0:04/3:27 (https://www.youtube.com/watch?v=1QOgLeBZkyY, posted August 30, 2013)).
Regarding claim 40, Edsall discloses a bed frame assembly comprising: a lateral bar (see below); a support leg (B) with a cross section that has a first side (see below), a second side (see below) and a slot (col. 1, lines 25-26, “in this angle-block there are tapering recesses”), wherein the first side is perpendicular to the second side, wherein the lateral bar is attached to the support leg and extends perpendicular to the support leg from the second side (see below), wherein the slot is disposed on the first side (see below); a first wedge insert (C) attached to a longitudinal bar, wherein the first wedge insert fits into the slot (col. 1, lines 26-27, “for the reception of the tapering locks”), wherein the longitudinal bar is oriented perpendicular to the support leg while the first wedge insert is lodged in the slot (Fig. 1); and a second wedge insert attached to the longitudinal bar towards an end opposite the first wedge insert (col. 1, line 16 “Figure 1 is a plan of the joint-block at one of the posts and portion of the side and end rails”).
[AltContent: arrow][AltContent: textbox (1st side)][AltContent: textbox (Longitudinal bar)][AltContent: arrow][AltContent: textbox (2nd side)][AltContent: textbox (Lateral bar)]
    PNG
    media_image3.png
    247
    294
    media_image3.png
    Greyscale


Edsall does not disclose that the support leg has a rectangular cross section.
Harris discloses a bed frame assembly with a support leg (B,A) having a rectangular cross section with a first side and a second side which meet at an edge (Figs. 1, 2 and 4). Harris further discloses a slot (Fig. 5) on the first side which receives an insert (e) attached to the longitudinal member.
It would have been obvious to one of ordinary skill in the art to make the support leg with a rectangular cross section since it is a known cross section for a support leg for bed frame assemblies. It has been held that a change in shape is within the skill of one of ordinary skill in the art. MPEP2144.04.
Edsall does not disclose indicating a numeral on the parts. 
Very Ireland discloses a method of assembling furniture. At 0:04/3:27, Very Ireland discloses that it is known to include stickers with part labels on the furniture pieces.
[AltContent: arrow][AltContent: textbox (sticker)]
    PNG
    media_image2.png
    84
    361
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to include indicators on the parts to assist in the assembly of the bed frame. MPEP2111.05 addresses printed matter and determining whether a functional relationship exists. Since the prior art demonstrates that it is known to include indicators on the furniture pieces to assist in assembly, the particular printed matter on the indicators would not be a new relationship of printed matter to physical structure.
Regarding claims 41-44, Edsall as modified discloses the bed frame of claim 40. Very Ireland discloses that it is known to include adhesive labels to identify the furniture parts to make assembly easy. It would have been within the skill of one of ordinary skill in the art at the effective filing date to have make the labels correspond to make it clear how to coordinate the elements being assembled. 
Regarding claim 45, Edsall as modified discloses the bed frame assembly of claim 40. Edsall further discloses that the first wedge insert (C) is connected to the slot without using any rotating fastener (Fig. 1 and col. 1, lines 25-27).
Regarding claim 46, Edsall as modified discloses the bed frame assembly of claim 40. Edsall further discloses that the longitudinal bar (E) has an upper surface, a lower surface and a side surface, and wherein the first wedge insert (C) is attached to the side surface of the longitudinal bar (via D as seen in Fig. 2).
Regarding claim 51, Edsall as modified discloses the bed frame assembly of claim 40. Edsall further discloses that only friction holds the first wedge insert in the slot without using any rotating fastener (Fig. 1).
Regarding claims 52-58 and 63, Edsall as modified discloses the bed frame assembly of claim 40. The method of manufacturing the bed frame assembly of claim 40 would have been inherent to the product. The method steps of attaching a lateral bar to a support leg, attaching a first wedge insert to a longitudinal bar and attaching a second wedge to a longitudinal bar have been accomplished by the final product of Fig. 1 of Martin. Further, the steps of indicating the parts are taught by Very Ireland and explained above.

Claims 48-49 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Edsall in view of Harris and Very Ireland as applied to claims 40-46 above, and further in view of Harrow (US 2009/0113627).
	Regarding claims 48-49 and 60-61, Edsall as modified discloses the bed frame assembly of claims 40 and 52. Edsall further discloses that the wedge insert includes a bent place which is directly attached to the longitudinal bar.
Edsall does not disclose that the wedge has two insert tongues.
Harrow discloses a wedge insert (A) that is formed by two insert tongues (Fig. 3) which fit into a corresponding slot on the supporting leg (Fig. 1A).
It would have been obvious to one of ordinary skill to make the wedge insert from two insert tongues since it is a known wedge insert structure for bed frame assemblies. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The two furniture assembly guides show that it was known in the art at the time of the invention to label parts for ease of assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993


Conferees: 	/David O Reip/, Patent Reexamination Specialist, Art Unit 3993 and
		/GAS/, Gay Ann Spahn, Supervisory Primary Examiner, Art Unit 3993